                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARY JO MAY,
                     Plaintiff                           CIVIL ACTION

              v.

PNC BANK,                                                No. 18-2933
                     Defendant


                                          ORDER


       AND NOW, this 21st day of January, 2020, upon consideration of the Defendant's motion

for summary judgment (Doc. No. 18), the Plaintiffs opposition (Doc. No. 19), the Defendant's

reply (Doc. No. 22), and the Court having conducted oral argument on the motion on October 4,

2019, it is ORDERED that the motion for summary judgment (Doc. No. 18) is GRANTED IN

PART and DENIED IN PART.

                                                  BY THE COURT:
